Title: Thomas Appleton to Thomas Jefferson, 29 April 1818
From: Appleton, Thomas
To: Jefferson, Thomas


          
            Sir
            Leghorn
29h April 1818—
          
          The unexpected departure of the Brig. Free Ocean Capt: Bartholomew, this day for Phila together with many avocations for the Squadron of Como Stewart now here, allows me only the time to say, that I have shipp’d on board the above mention’d vessel, two Cases cont’g 84 bottles of montepulciano wine, which exactly balances, what you term the “atom,” after paying madme mazzei.—It is directed to the Care of J. Steele esq, Collector of Phila.—
          
            accept Sir, the renewal of my high respect
            Th: Appleton
          
        